Upon the inquiry of fact, viz. whether appellant revoked the appointment he made of Pinson as his referee (Code, § 5758), the members of the court participating in the decision have read and carefully reconsidered the entire evidence pertinent to the issue; this in the light of the argument presented in support of the application for rehearing, and in recognition of the governing rule of review stated in Cooper v. Rowe, supra. On this issue the court remains convinced of the soundness of the conclusion originally pronounced. The evidential bases for the conclusion are sufficiently stated in the opinion ante.
No waiver or forfeiture referable to the provisions of Code, § 5758, having been effected by or against either the appellant or the appellees, proposed redemptioners, the status of the matter is now, or it was when the bill to redeem was filed, that of merely suspended action in the course provided by the statute. Section 5758. The method of arbitration defined in the statute (Code, § 5758) will proceed under the appropriate orders and direction of the trial court, to which the arbitrators will make report, to be enforced through supplemental decree in the cause.
The rehearing is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.